YDETAILED ACTION
1.	Claims 1-6 are currently pending. The effective filing date of the present application is 6/14/2018. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “management device,” “selling unit,” “identification unit,” “value exchange unit,” “calculation unit,” and “sales price storage unit,”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
4.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it does not contain a concise statement (185 words) of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. Here, the Applicant has repeated the independent claim. Correction is required. See MPEP § 608.01(b).

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1 – “[A] product selling apparatus configured to sell a product.” See MPEP 2181. The claim limitation uses the term “product selling apparatus” as a generic placeholder. The generic placeholder is modified by functional language “configured to sell a product.” The generic placeholder is not modified by sufficient structure, material or acts for performing the claim. Therefore, 112(f) is invoked. See Fig. 1 and [0017]
Claim 1 – “[A] management device configured to manage an exchange rate to exchange legal currency used to sell the product for cryptocurrency as substitute for the legal currency.” See MPEP 2181. The claim limitation uses the term configured to manage an exchange rate to exchange legal currency used to sell the product for cryptocurrency as substitute for the legal currency.” The generic placeholder is not modified by sufficient structure, material or acts for performing the claim. Therefore, 112(f) is invoked.
Claim 1 – “[A] selling unit configured to sell the product.” See MPEP 2181. The claim limitation uses the term “selling unit” as a generic placeholder. The generic placeholder is modified by functional language “configured to sell a product.” The generic placeholder is not modified by sufficient structure, material or acts for performing the claim. Therefore, 112(f) is invoked.
Claim 1 – “[A]n identification unit configured to identify a consumer of the product.” See MPEP 2181. The claim limitation uses the term “identification unit” as a generic placeholder. The generic placeholder is modified by functional language “configured to identify a consumer of the product.” The generic placeholder is not modified by sufficient structure, material or acts for performing the claim. Therefore, 112(f) is invoked.
Claim 1 – “[A]n acquisition unit configured to acquire the exchange rate from the management device.” See MPEP 2181. The claim limitation uses the term “acquisition  unit” as a generic placeholder. The generic placeholder is modified by functional language “configured to acquire the exchange rate from the management device.” The generic placeholder is not modified by sufficient structure, material or acts for performing the claim. Therefore, 112(f) is invoked.
Claim 1 – “[A] value exchange unit configured to exchange the legal currency for the cryptocurrency based on the exchange rate.” See MPEP 2181. The claim limitation uses the term “value exchange unit” as a generic placeholder. The generic placeholder is modified by functional language “configured to exchange the legal currency for the cryptocurrency based on the exchange rate.” The generic placeholder is not modified by sufficient structure, material or acts for performing the claim. Therefore, 112(f) is invoked.
Claim 1 – “[A] value exchange unit configured to exchange the legal currency for the cryptocurrency based on the exchange rate.” See MPEP 2181. The claim limitation configured to exchange the legal currency for the cryptocurrency based on the exchange rate.” The generic placeholder is not modified by sufficient structure, material or acts for performing the claim. Therefore, 112(f) is invoked.
Claim 2 – “[A] calculation unit configured to calculate a remaining amount by subtracting a price of the product from at least one of: an amount of the cryptocurrency used to pay for the product….” See MPEP 2181. The claim limitation uses the term “calculation unit” as a generic placeholder. The generic placeholder is modified by functional language “configured to calculate a remaining amount by subtracting a price of the product from at least one of: an amount of the cryptocurrency used to pay for the product….” The generic placeholder is not modified by sufficient structure, material or acts for performing the claim. Therefore, 112(f) is invoked.
Claim 3 – “[A] sales price storage unit configured to store a legal currency sales price that allows the product to be sold in the legal currency ….” See MPEP 2181. The claim limitation uses the term “sales price storage unit” as a generic placeholder. The generic placeholder is modified by functional language “configured to store a legal currency sales price that allows the product to be sold in the legal currency ….” The generic placeholder is not modified by sufficient structure, material or acts for performing the claim. Therefore, 112(f) is invoked.
Claims 4-6 – “[A] mining process unit configured to perform a mining process to close a transaction in the cryptocurrency….” See MPEP 2181. The claim limitation uses the term “mining process” as a generic placeholder. The generic placeholder is modified by functional language “configured to perform a mining process to close a transaction in the cryptocurrency….” The generic placeholder is not modified by sufficient structure, material or acts for performing the claim. Therefore, 112(f) is invoked. See Fig. 2 and [0014].
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the regal currency" in line 11. There is insufficient antecedent basis for this limitation in the claim.
Claim limitations “management device” and “sales price storage unit,” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a series of steps for processing a monetary exchange while selling a product, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interactions. This judicial exception is not integrated into a practical application because sell[ing] a product; and manag[ing] an exchange rate to exchange legal currency used to sell the product for cryptocurrency as substitute for the legal currency, sell[ing] the product by making settlement in at least one of the legal currency and the cryptocurrency; identify[ing] a consumer of the product; acquir[ing] the exchange rate; and exchang[ing] the legal currency for the cryptocurrency based on the exchange rate, wherein: when the cryptocurrency is used to sell the product, making settlement by using the cryptocurrency for the consumer identified; and when the legal currency is used to sell the product, exchanging the legal currency for the cryptocurrency based on the exchange rate acquired, and making settlement by using the exchanged cryptocurrency do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “product selling apparatus,” “management device,” “selling unit,” “identification unit,” and “value exchange unit,” are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for “product selling apparatus,” “management device,” “selling unit,” “identification unit,” and “value exchange unit,” see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer. Therefore, the additional elements in separately or in combination do not add significantly more.
calculate[ing] a remaining amount by subtracting a price of the product from at least one of: an amount of the cryptocurrency used to pay for the product which is designated by the consumer identified; and an amount of the cryptocurrency which has been exchanged from the legal currency based on the exchange rate acquired, wherein: when the remaining amount is calculated by the calculation unit and is returned to the consumer in the cryptocurrency, the remaining amount of the cryptocurrency is remitted to the consumer; and when the remaining amount is returned to the consumer in the legal currency, the value exchange unit exchanges the remaining amount for the regal currency  based on the exchange rate do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “calculation unit,” “identification unit,” “acquisition unit,” and “value exchange unit,” are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for “calculation unit,” “identification unit,” “acquisition unit,” and “value exchange unit,” see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for “sales price storage unit” see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Claim 2 does not add the additional elements in separately or in combination do not add significantly more. 
Claim 3 only furthers the steps for processing a monetary exchange while selling a product, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interactions. Claim 2 is not integrated into a practical application because stor[ing] a legal currency sales price that allows the product to be sold in the legal currency, and a cryptocurrency sales price that is different from the legal currency sales price and allows the product to be sold in the cryptocurrency, wherein the remaining amount of the cryptocurrency by subtracting the cryptocurrency sales price of the product stored from at least one of: the amount of the cryptocurrency used to pay for the product designated by the consumer identified; and the amount of the cryptocurrency which has been exchanged from the legal currency based on the exchange rate acquired do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “calculation unit,” “identification unit,” “acquisition unit,” “sales price storage unit,” and “value exchange unit,” are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for “calculation unit,” “identification unit,” “acquisition unit,” and “value exchange unit,” see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for “sales price storage unit” see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Claim 3 does not add the additional elements in separately or in combination do not add significantly more. 
Claim 4 (Similarly Claims 5 and 6) only furthers the steps for processing a monetary exchange while selling a product, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interactions. Claim 4 (Similarly Claims 5 and 6) is not integrated into a practical application because perform[ing] a mining process to close a transaction in the cryptocurrency as substitute for the legal currency, wherein: perform[ing] the mining process when does not sell the product; stor[ing] a mining reward obtained by the mining process; and sell[ing] the product, based on a price of the product determined depending on the mining reward stored do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “apparatuses,” “mining process unit,” “selling unit,” and “storage unit,” are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for “apparatuses,” “mining process unit,” “selling unit,” see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for “storage unit” see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Claim 4 (Similarly Claims 5 and 6) does not add the additional elements in separately or in combination do not add significantly more. 
Therefore, claims 1-6 are rejected under 35 U.S.C. 101 as an abstract idea. 
Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 2016/0086418 to Smolen et al. (“Smolen”).

12.	With regards to claim 1, Smolen disclosed the limitations of, 
a product selling apparatus configured to sell a product (See e.g. [0002] discussing a vending machine.); and 
a management device configured to manage an exchange rate to exchange legal currency used to sell the product for cryptocurrency as substitute for the legal currency (See [0006] discussing the vending machine in communications with a remote digital currency system.), the product selling apparatus including: 
a selling unit configured to sell the product by making settlement in at least one of the legal currency and the cryptocurrency (See [0007]-[0008] discussing the vending machine being capable of processing ordinary currency and digital currency.); 
an identification unit configured to identify a consumer of the product (See [0012] discussing the identification of a user’s digital wallet for a transaction.); 
an acquisition unit configured to acquire the exchange rate from the management device (See [0030]-[0031] discussing the system preforming a real-time exchange rate lookup.); and 
a value exchange unit configured to exchange the legal currency for the cryptocurrency based on the exchange rate(See [0030] discussing the system preforming a real-time exchange rate lookup and the actual conversion of payment and price.), wherein: 
when the cryptocurrency is used to sell the product, the selling unit makes settlement by using the cryptocurrency for the consumer identified by the identification unit (See [0025] discussing the settlement process using a digital currency and a user’s digital wallet. The examiner is interpreting the identification of the wallet as identifying the user.); and 
when the legal currency is used to sell the product, the value exchange unit exchanges the legal currency for the cryptocurrency based on the exchange rate acquired by the acquisition unit, and the selling unit makes settlement by using the exchanged cryptocurrency (See [Claim 12] discussing the use of non-digital currency and making multiple exchanges into digital currency.).

13.	With regards to claim 2, Smolen disclosed the limitations of, 
further comprising a calculation unit configured to calculate a remaining amount by subtracting a price of the product from at least one of: an amount of the cryptocurrency used to pay for the product which is designated by the consumer identified by the identification unit; and an amount of the cryptocurrency which has been exchanged from the legal currency by the value exchange unit based on the exchange rate acquired by the acquisition unit (See [0031] discussing digital currency processing module (74) processing change based on exchange information.  See also [0030] discussing change when payment exceeds the price being paid in ordinary currency or digital currency and the using digital wallet protocol.), wherein: 
when the remaining amount is calculated by the calculation unit and is returned to the consumer in the cryptocurrency, the remaining amount of the cryptocurrency is remitted to the consumer(See [0030] discussing change when payment exceeds the price being paid in ordinary currency or digital currency.); and 
when the remaining amount is returned to the consumer in the legal currency, the value exchange unit exchanges the remaining amount for the regal currency based on the exchange rate (See [0030] discussing change when payment exceeds the price being paid in ordinary currency or digital currency.).

With regards to claim 3, Smolen disclosed the limitations of, 
further comprising a sales price storage unit configured to store a legal currency sales price that allows the product to be sold in the legal currency, and a cryptocurrency sales price that is different from the legal currency sales price and allows the product to be sold in the cryptocurrency (See [0030] discussing in item information including pricing in digital and non-digital currencies. See also [0031] discussing microcontroller (19) storing the item information in data storage.), 
wherein the calculation unit calculates the remaining amount of the cryptocurrency by subtracting the cryptocurrency sales price of the product stored in the sales price storage unit from at least one of: the amount of the cryptocurrency used to pay for the product designated by the consumer identified by the identification unit; and the amount of the cryptocurrency which has been exchanged from the legal currency by the value exchange unit based on the exchange rate acquired by the acquisition unit (See [0031] discussing digital currency processing module (74) processing change based on exchange information.  See also [0030] discussing change when payment exceeds the price being paid in ordinary currency or digital currency and the using digital wallet protocol.).

Allowable Subject Matter over Prior Art
15.	Claims 4-6 are objected to as being dependent upon a rejected base claim but would be potentially allowable if the § 101 rejection of the rejected base claim is overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

4. The product selling system according claim 1, further comprising a mining process unit configured to perform a mining process to close a transaction in the cryptocurrency as substitute for the legal currency between any apparatuses, wherein: 
the mining process unit performs the mining process when the selling unit does not sell the product; 
the mining process unit stores a mining reward obtained by the mining process in a storage unit; and 
the selling unit can sell the product, based on a price of the product determined depending on the mining reward stored in the storage unit.
The reason for allowability over the prior art of claims 4-6 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. Neither Smolen nor DeCastro (US 2015/0170112) teach the mining of a cryptocurrency when the product selling system is not in use and the stopping of mining when in use. Upon further searching the examiner could not identify any prior art to teach these limitations. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant' s claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407.  The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                                        Michael.walker@uspto.gov

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687